I am not in accord with the views expressed by Mr. Justice POTTER.
Plaintiffs herein were appointed members of the Michigan public utilities commission by the governor under the authority of Act No. 419, Pub. Acts 1919, as amended, 3 Comp. Laws 1929, § 11006 et seq. (Stat. Ann. § 22.1 et seq.), for terms expiring on June 13, 1939. Each of these appointments had been confirmed by the Senate. Two other members of the commission, who had been appointed for like terms, have submitted their resignations to the governor, which had not yet been accepted when plaintiffs' bill of complaint was filed on February 16, 1939. The term of office of the remaining member of the commission will also expire on the same date, but his appointment had not been confirmed by the Senate. The present commission, with changing membership, has been in continuous operation for about 20 years. Act No. 3, Pub. Acts 1939, which abolishes the Michigan public utilities commission and creates the Michigan public service commission, was adopted on February 9, 1939, was given immediate effect by a two-thirds vote of the members elected to each house, and signed by the governor on February 15th.
On the same day the governor appointed defendants members of the new commission.
It is claimed that the provision giving immediate effect to Act No. 3, Pub. Acts 1939, is unconstitutional and void because it is in violation of article 5, §§ 1 and 21, Constitution of 1908, quoted in part in my brother's opinion. Section 21 must be considered in connection with section 1 of article 5, which my brother quotes in part. But he fails to quote the first sentence of the controlling paragraph of section 1. That sentence reads: *Page 543 
"The second power reserved to the people is the referendum."
I agree with Mr. Justice POTTER that it is not for us to look into the motives which actuated the legislature, but courts should not be oblivious to the obvious. The ancient quotation that, "The voice is Jacob's voice but the hands are the hands of Esau," seems applicable to the facts. The observation of Mr. Justice GRAVES in the case of State, ex rel. Pollock, v.Becker, 289 Mo. 660 (233 S.W. 641), is pertinent:
"Of these bills, which change in a way the system of justices courts in Jackson county, and cut down the number of such courts, and the number of the constables thereof, it is urged that they really go to the immediate preservation of the peace, health and safety of the great State of Missouri. Courts are not supposed to be blinded bats. Of current history courts take judicial knowledge. What all know, the courts must judicially know. The current history shows the real purpose of these laws, and we need not state that history. It is known to every member of the legislature, every judicial officer of the State, and every lawyer and citizen, who has read and kept abreast with the current history, made and now being made. To say that the purpose of these bills was to protect Missouri in some great, impending emergency relative to her peace, health or safety, is not only in the face of the bills themselves, but in the face of what her citizens know. We need go no further."
In that rather unusual case the issue presented was deemed so important that each of the seven members of that court of last resort expressed his view in a separate opinion. The question in that case was whether or not the court should issue a *Page 544 
writ of mandamus requiring the secretary of State to accept and file certain referendum petitions, the legislature having given immediate effect to the act in question. The writ issued.
The Constitution of 1850 only contains this statement, "The legislative power is vested in a senate and house of representatives." Article 4, § 1.
This language was carried over into the Constitution of 1908, becoming article 5, § 1, of that Constitution. The Constitution of 1850 also provided in article 4, § 20:
"No public act shall take effect or be in force until the expiration of ninety days from the end of the session at which the same is passed, unless the legislature shall otherwise direct, by a two-thirds vote of the members elected to each house."
See Price v. Hopkin, 13 Mich. 318.
The language contained in the Constitution of 1908 is quite different. It is:
"No act shall take effect or be in force until the expiration of ninety days and from the end of the session at which the same is passed, except that the legislature may give immediate effect to acts making appropriations and acts immediately necessary for the preservation of the public peace, health or safety by a two-thirds vote of the members elected to each house." Article 5, § 21.
Under the 1850 Constitution, acts could be given immediate effect merely by a two-thirds vote. Under the present Constitution the additional restriction that the act must be "immediately necessary," et cetera, was added before a two-thirds vote could give it immediate effect. Not being satisfied with this limitation the people in 1913 adopted an amendmend *Page 545 
to article 5, § 1, of the Constitution, wherein they reaffirmed the limitation and imposed an additional reason for its observance by reserving to themselves the power of referendum.
The word "preservation" presupposes a real or existing emergency or danger; and the use of the words "immediately necessary" indicate a present impelling necessity with no other means at hand to obviate the danger.
"The people are the source of unlimited power. The Constitution is not a grant of power, but a limitation upon its exercise by the agents of the people who compose the legislative branch of government." Attorney General v. Preston,56 Mich. 177, 179.
The constitutional provision for the referendum is meticulous in its details. This power reserved by the people should not be nullified.
I agree with Mr. Justice POTTER'S "police power" comments, but it is not sufficient to find that the statute was enacted in the exercise of that power. There must be more. The act must be "immediately necessary," et cetera.
There is no question as to the right of the legislature to enact the statute in question. That is conceded. The only question is:
Did the legislature have the power to give this act immediate effect?
Many states hold the question to be a legislative one, but this court is committed to the doctrine that it will "exercise its constitutional authority to review all questions necessarily involved * * * which include the question involving the action of the legislature in giving immediate effect to the act under consideration." Attorney General, ex rel. Barbour, v.Lindsay, 178 Mich. 524, 534. *Page 546 
Unless we are prepared to overrule the Lindsay Case and let the burden be borne entirely by the legislature, we must critically examine the act in question. Any other attitude on our part might lead to blind assent to legislative subterfuge and nullification of the referendum clause of the Constitution.
It is suggested that this court has almost uniformly upheld immediate effect legislation, but an examination of the cases indicates that in each instance the court passed upon the question of "immediate necessity."
It is said that Mr. Justice FELLOWS, in his vigorous dissent in Newberry v. Starr, 247 Mich. 404, suggested that it was only necessary that the court must find there was no possibility of any connection between the preservation of the public peace, et cetera, and the act in question before it could be set aside. But Mr. Justice FELLOWS emphasized the controlling question of immediate necessity when he said that he was "unable to conclude from the record, from anything this court may judicially know, from anything a reasonably fertile imagination may bring to my mind, that it is immediately necessary for the preservation of the public peace or the public health or the public safety, that Royal Oak have a single school district a year before that city discovered its necessity."
The presumption that reasonable doubt must be resolved in favor of the validity of legislation does not preclude judicial inquiry into the substantial basis for the immediate necessity of the act. What reasonable and substantial basis for immediate effect can be found upon the face of the act? Is it in the language in section 4, which reads:
"The Michigan public utilities commission, having failed and refused to properly carry out the legislative *Page 547 
mandates with respect to public safety, and having failed and refused to properly enforce the provisions of the several acts conferring jurisdiction upon it with respect to the use of the various highways of the State in a safe and proper manner, is hereby abolished, and immediately upon the taking effect of this act said Michigan public utilities commission shall cease to exist, and the tenure of office of the members thereof and other employment of each employee of said commission shall be thereby terminated."
This language charges the present members of the commission with misfeasance in public office, and that thereby the highways have been subjected to a use that is unsafe and improper. If these charges are true, as the legislature has asserted, it must be conceded that the members of the commission should be removed. But the Constitution provides methods for such removal. When the legislature is not in session the Governor, under the authority of article 9, § 7, can examine into the matter and remove the members of the commission for "gross neglect of duty or for corrupt conduct in office, or any other misfeasance or malfeasance therein." When the legislature is in session, to use the language of Mr. Justice POTTER, when attorney general, in Opinions of the Attorney General, 1926-1928, p. 153, the legislature "alone may examine into the condition and administration of any public office, and the acts of any public officer, elective or appointive, and remove them from office by impeachment."
The procedure is controlled by article 9, §§ 1, 2, 3, of the Constitution.
Though Mr. Justice POTTER'S opinion points out numerous changes in the new act, none of them are substantial changes. What doubt exists in anyone's mind that must be resolved in favor of the constitutionality *Page 548 
of the immediate effect clause of the act? His opinion does not find, or try to find, that any one or all of these changes meet, or even tend to meet, any need for immediate action. The intent and purpose of the new act are the same as the old. The new commission exercises precisely the same powers as the old.
"The Michigan public service commission shall in all respects be considered to be the successor in office of the Michigan public utilities commission in respect to all of the powers or duties now vested in or imposed upon said public utility commission." Act No. 3, § 5, Pub. Acts 1939.
Under the circumstances, does any need arise for the application of the reasonable doubt rule? Notwithstanding any legislative declaration to the contrary, it cannot be said that the new act furnishes any possibility of greater preservation of the public peace, health or safety than the old. The effect of the two acts is substantially the same and there can be no "immediate necessity."
Nowhere in the act is there anything to indicate that an "immediate necessity" exists, save the alleged necessity for removal of the old commissioners who, if such necessity is found to exist, can only be constitutionally removed by other methods.
Perhaps the language of section 7, whereby there was "appropriated from the general fund the further sum of $10,000 for the creation, organization and operation" of the new public service commission from the effective date of the act to June 30, 1939, was intended to be a sufficient shield to avert judicial inquiry into the immediate necessity of the act. Under the reasoning of my brother's opinion, does the appropriation of any amount satisfy the constitutional *Page 549 
requirement so that any act whatever can be given immediate effect? If this be an attempt to circumvent the constitutional limitations, it is of no importance because of the severance clause of the act (section 9). This is not, in its entirety, an act making an appropriation.
The validity of the act is not challenged, but it cannot become effective under the provisions of the Constitution until 90 days after the final adjournment of the present session of the legislature. Article 5, §§ 1, 21.
The decree of the trial court should be reversed, and one should be entered here declaring the clause giving immediate effect to the act to be unconstitutional and void.
SHARPE, CHANDLER and McALLISTER, JJ., concurred with BUSHNELL, J.